Exhibit 10.13

 

SECOND AMENDMENT

 

EQUITY RESIDENTIAL

ADVANTAGE RETIREMENT SAVINGS PLAN

 

WHEREAS, Equity Residential (the “Company”) maintains the Equity Residential
Advantage Retirement Savings Plan (the “Plan”), as last amended and restated
effective January 1, 2004, for the benefit of its eligible employees;

 

WHEREAS, Section 8.01 of the Plan provides that the Company may amend the Plan
at any time; and

 

WHEREAS, the Company desires to amend the Plan to comply with
Section 401(a)(31)(B) of the Internal Revenue Code as amended by the Economic
Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”);

 

WHEREAS, the Company desires to further amend the Plan to increase matching
contributions;

 

NOW, THEREFORE, the Company hereby amends the Plan as follows effective as of
the date listed for each item below:

 

1.                                       Effective as of March 28, 2005, the
first paragraph of Section 6.07(d) of the Plan is amended to read as follows:

 

(d)                                 If the distributable balance in a terminated
Participant’s Account, or the portion thereof payable to a Beneficiary does not
exceed $5,000, the total remaining balance shall be distributed to the
Participant or Beneficiary in a single lump sum as soon as administratively
practicable following the Participant’s Termination of Employment.
Notwithstanding any contrary provision of the Plan, in the event of a mandatory
distribution to a Participant greater than $1,000 in accordance with the
provisions of this Section 6.07(d), if the Participant does not elect to have
such distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly, then
the Plan Administrator will pay the distribution in a direct rollover to an
individual retirement plan designated by the Plan Administrator. Further,
distribution to an alternate payee pursuant to a QDRO may be made as soon as
administratively practicable following the alternate payee’s written request for
the distribution in accordance with the terms of the QDRO.

 

2.                                       Effective as of March 28, 2005,
Section 6.07(f) of the Plan is amended to read as follows:

 

(f)                                    The account balances of former employees
of Cardinal Industries, Inc. that were transferred to this Plan upon the merger
of the Cardinal Plan and do not exceed $5,000 shall be distributed to such for
employees in a single lump sum as soon as administratively feasible following
the merger. To the extent the Plan Administrator is unable to locate any such
former employee, his account balance shall be forfeited and reallocated, subject
to restoration, as provided in Section 6.11. Notwithstanding the

 

--------------------------------------------------------------------------------


foregoing, effective March 28, 2005, any distributions made to such former
employees shall be made in accordance with Section 6.07(d) hereof.

 

3.                                       Effective as of January 1, 2005,
Section 4.04 of the Plan is amended to read as follows:

 

4.04  Employer Matching Contributions

 

Each Employer shall make Employer Matching Contributions on behalf of each of
the Participants who is eligible to participate in Employer Profit-Sharing
Contributions for the Plan Year (regardless of whether any Employer
Profit-Sharing Contributions are actually made by such Employer). In addition,
each Employer shall make an Employer Matching Contribution on behalf of each
Participant who transferred from such Employer to a company listed on Schedule A
provided that such Participant remained employed by such company as of his last
scheduled work day of the Plan Year, or terminated such employment because he
incurred a Retirement, died or had a Termination of Employment due to a
Permanent Disability during such Year. Each Employer shall contribute on behalf
of each such Participant an amount equal to the Participant’s Pre-Tax
Contributions made while the Participant was employed by such Employer to the
extent they do not exceed 3% of the Participant’s Compensation earned while the
Participant was employed by such Employer for the Plan Year. In addition to the
foregoing, each Employer shall make supplemental matching contributions with
respect to any Participant returning from Qualified Military Service based upon
the supplemental Pre-Tax Contributions the Participant elects to make pursuant
to Section 4.01(h), equal to the amount of Employer Matching Contributions the
Participant would have received had such Pre-Tax Contributions been made during
his period of Qualified Military Service. Notwithstanding the foregoing,
Employer Matching Contributions shall not be made to the Plan with respect to a
Participant to the extent that such contributions would cause the limitations
set forth in Section 4.08(d) hereof to be exceeded for such Participant with
respect to the year for which such contributions are made.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized officers on this 30 day of April 2005.

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

By:

/s/ Catherine Carraway

 

 

 

 

 

Title:

First VP, HR Operations

 

 

--------------------------------------------------------------------------------